     Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 1 of 22 Page ID #:1




 1     Bryan K. Weir (#310964)
       CONSOVOY McCarthy Park PLLC
 2     3033 Wilson Blvd., Suite 700
       Arlington, VA 22201
 3     (703) 243-9423
       bryan@consovoymccarthy.com
 4
       Michael H. Park                      filed
 5     CONSOVOY McCarthy Park PLLC
      745 Fifth Avenue, Suite 500            OCT^3Z018
 6
      New York, NY 10151
 7
      (212) 247-8006
      park@consovoymccarthy.com        northern district Of CAMfORNIA
 8
      Counsel for Movants
 9
                               UNITED STATES DISTRICT COURT
!0                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
11

12

13

14
      In re:
                        CV 18 8(^ 175MISC TSH
                                                ) Case Number: Misc. No.
      SUBPOENAS TO PRODUCE DOCUMENTS,)
15
      INFORMATION, OR OBJECTS TO MUDDY)
      WATERS CAPITAL LLC, MLAF LP, AND )
16
      SS&C TECHNOLOGIES, INC.          )             NOTICE OF MOTION AND MOTION
17
                                                     OF NONPARTIES MUDDY WATERS
      Underlying Case: In re Banc of California      ) CAPITAL LLC, MLAF LP, AND SS&C
      Securities Litigation, 17-cv-00118 (C.D. Cal.) )
18                                                   TECHNOLOGIES INC. TO QUASH
                                                )            SUBPOENAS
19                                              )
                                                )
20
                                                ) Date; TBD
                                                ) Time:TBD
21
                                                ) Judge: TBD
                                                ) Dept.: TBD
22
                                                )
                                                )
23

24

25

26

27

28




                                                    Motion to Quash Subpoenas by Nonparties
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 2 of 22 Page ID #:2
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 3 of 22 Page ID #:3
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 4 of 22 Page ID #:4
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 5 of 22 Page ID #:5
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 6 of 22 Page ID #:6
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 7 of 22 Page ID #:7
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 8 of 22 Page ID #:8
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 9 of 22 Page ID #:9
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 10 of 22 Page ID #:10
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 11 of 22 Page ID #:11
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 12 of 22 Page ID #:12
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 13 of 22 Page ID #:13
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 14 of 22 Page ID #:14
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 15 of 22 Page ID #:15
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 16 of 22 Page ID #:16
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 17 of 22 Page ID #:17
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 18 of 22 Page ID #:18
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 19 of 22 Page ID #:19
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 20 of 22 Page ID #:20
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 21 of 22 Page ID #:21
Case 2:18-mc-00147-AG-DFM Document 1 Filed 10/03/18 Page 22 of 22 Page ID #:22
